DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khzouz et al. (US 2020/0031621).  
In Re claims 1 and 10, Khzouz et al. disclose a magnetic assembly (200) of an electromechanical assembly for an elevator (101, 360), comprising: a magnet (210, par. 0031); a first block (280); a second block (290), wherein each block includes a friction engagement surface (320) forming teeth (see figs. 2A, 2B, 4A, 4B, 6A).  
Claims 1 and 10 are product-by-process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.  In this case, there is no patentable functional difference between the end products of the blocks of Khzouz et al. and applicant’s claimed block formed by “layers of sheet metal” or “powder metal sintering”.
In Re claim 2, the blocks are generally rectangular except for the teeth portion.
In Re claim 3, see connector (330) and associated through-hole.
In Re claim 4, see par. 0031 and claim 14.
In Re claims 5, 6, and 12, see par. 0012 describing a cover plate that may be non-magnetic metal.
In Re claim 7, see fig. 2A and 2B which show rows of diamond knurled teeth, understood to encompass the claimed “alternating angle”.
In Re claims 8 and 13, see linkage (350) and rail (370).
In Re claim 11, see elevator (360).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khzouz et al. (US 2020/0031621) as applied to claims 1 and 10 above, and further in view of Khzouz et al. (US 2018/0222718)
In Re claims 9 and 14, ‘621 further disclose an elevator car (360), but fail to specifically disclose a track for the magnet assembly.
‘718 disclose a similar elevator electromechanical brake assembly including a similar magnet assembly (44) that is configured to travel with a track (see 54B) of the electromechanical assembly (see 40A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electromechanical assembly of magnet assembly of ‘621 with a track, as taught by ‘718, simply to limit and define the movement of the magnet assembly to properly apply the emergency brake. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khzouz et al. (US 2020/0031621) in view of Lembach et al. (US 2011/0293849).
In Re claims 15 and 16, Khzouz et al. disclose a magnetic assembly (200) of an electromechanical assembly for an elevator (101, 360), comprising: a magnet (210, par. 0031); a first block (280); a second block (290), wherein each block includes a friction engagement surface (320) for interacting with a rail (370).  Khzouz et al. fail to disclose an abrasive coating.  
Lembach et al. teach that it was known in the art to provide a friction surface with a diamond abrasive coating (par. 0004) to increase the coefficient of friction.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet assembly of Khzouz et al. to include a friction coating with diamond, as taught by Lembach et al., simply to increase the coefficient of friction of the teeth for engaging with the elevator rail.
In Re claim 17, see elevator (360) of Khzouz et al..
In Re claim 18, see par. 0012 of Khzouz et al., describing a cover plate that may be non-magnetic metal.
In Re claim 19, see par. 0036.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khzouz et al. (US 2020/0031621) and Lembach et al. (US 2011/0293849) as applied to claim 15 above, and further in view of Fauconnet et al. (US 10/584,014).
In Re claims 9 and 14, ‘621 further disclose an elevator car (360), but fail to specifically disclose a track for the magnet assembly.
‘718 disclose a similar elevator electromechanical brake assembly including a similar magnet assembly (44) that is configured to travel with a track (see 54B) of the electromechanical assembly (see 40A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electromechanical assembly of magnet assembly of ‘621 with a track, as taught by ‘718, simply to limit and define the movement of the magnet assembly to properly apply the emergency brake. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657